Citation Nr: 0216340	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-24 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from December 1961 to December 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to 
service connection for vision problems.  The veteran appealed 
this determination.

It is noted by the Board that the April 2000 decision also 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran had also timely 
appealed these issues.  However, in a supplemental statement 
of the case issued in May 2001, the veteran was informed of 
the RO's subsequent decision to grant entitlement to service 
connection for both of these disabilities.  The Board finds 
that this was a full grant of all benefits sought on appeal 
regarding the issue of entitlement to service connection and 
these issues are not longer in appellate status.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

In December 2000 and June 2001, the appellant requested that 
a hearing be scheduled before a hearing officer at a local VA 
office.  The VA Form 8 (Certification of Appeal) prepared in 
September 2002 indicates that a hearing before VA was held 
and that the transcript of this hearing was incorporated into 
the claims file.  A review of the claims file fails to reveal 
this transcript or any other indication that such a hearing 
took place.  Specifically, there is no letter notifying the 
veteran of the date and time such a hearing was scheduled or 
any indication that the veteran failed to report for a 
scheduled hearing.  A review of the statement of the case and 
subsequent supplemental statements of the case reveals that 
these documents do not indicate that a hearing was held and 
the provided reasons and bases do not discuss any hearing 
testimony.  Based on its review of the contents of the claims 
file, the Board must conclude that the requested hearing 
never took place.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002).

The request for a hearing at the RO is such a matter.  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  A review of the claims 
file indicates that the veteran has been notified regarding 
the provisions of the VCAA in regards to claims not currently 
before the Board, however, it does not appear that VA has 
notified the veteran on the applicability of the VCAA to the 
current claim.  Such notification is required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should perform a review under 
the VCAA of the appellant's claim for 
entitlement to service connection for 
defective vision and notify the appellant 
of the application of the VCAA to his 
claim.

2.  The appellant should be scheduled to 
appear at a hearing at the RO before a 
local Hearing Officer (Decision Review 
Officer) as soon as it may be feasible.  
Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

3.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Levi Wright
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



